              Case 1:21-cv-00596-DAD-SAB Document 3 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    PRINCE PAUL RAYMOND WILLIAMS,                      Case No. 1:21-cv-00596-DAD-SAB

12                    Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS

14    FRESNO COUNTY DEPARTMENT OF                        (ECF No. 2)
      SOCIAL SERVICES, et al.,
15
                      Defendants.
16

17
              Prince Paul Raymond Williams (“Plaintiff”), proceeding pro se in this action, filed an
18
     application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on April 9, 2021. (ECF
19
     No. 2.) Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20
     Notwithstanding this order, the Court does not direct that service be undertaken until the Court
21
     screens the complaint in due course and issues its screening order.
22
              Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
23

24 IT IS SO ORDERED.

25
     Dated:     April 9, 2021
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28


                                                     1
